BF

Case 2:19-cv-00986-CB [Soe¢ggment 3 Filed 08/16/19 Page 1 of 10 LPP FR Feudirs

RECEIVED

 

. a AUG 122019
In the United States District Court.
west U.S, DISTRICT COURT
The west of Pennsylvania IST. OF PENNSYLVANIA
Hong Nguyen *
922 sleepy hollow road *
Castle Shannon,PA.15234-2222
Plaintiff * civil case # ( q — t 86
KARAG FORD SOUTH * Serv. Kenny Ross Ford south Inc.

3200 Library road. route 88 * 3200 Library road. route 88.
Castle Shannon, PA.15234.-2222 Castle Shannon, PA.15234-2222

Tel.(412) 881-0001 * Tel (412)881-0001
COMPLAINT.

| am Auto Technician fulltime job and ! worked for KARAG Ford
South and business name is Kenny Ross ford South. KARAG Ford South as the
paid check and check tub. KARAG FORD SOUTH as Payroll check. And Kenny
Ross Ford as Business name in public.

A

Kenny Ross South did not pay of my labor time during | was worked for them.
They only pay some of time . the hours they was paid not enough .

~” | was work for Kenny Ross south more than 40 hours per week and over time for

them during the hot weather condition to completed of car from costumers
require and Service Manager required. Kenny Ross South did not pay enough of
my salary even overtime. | was complaint many time .But they still did not pay.

C

Before | got the job .They promised warranty 40 hours a week full time.
Case 2:19-cv-00986-CB Document 3 Filed 08/16/19 Page 2 of 10

D

One of the Service Manager was left his job. Then other new Manager still not
pay for after | was complaint my salary.

E

In July 29,2019 General Manager and Service Manger was force my to signed a
suspension that | did not recognized . General Manager said “ you must signed
or get termination “ . He planned to do this . | was told him “1 did not know any
of these what he give me to signed . he keep said “signed or termination”.

1- I did not put the not working door flasher in costumer car

2- | did not put the windshield blade in backward . a week later .The motor
was broken 1 hand when came to me to estimate. And | was replace a
windshield motor. ,

3- Wrong diagnostic . which car . he did not know .

4- He did not said the fourth. Fourth in the July only

| was asked him” why you not tell me when the happened start the first
one then we can go depth in the case . you wait to fourth and not talk in
bottom of these.”

F

Kenny Ross South pay for of all time during | am not working and looking for
other job.

G
Kenny Ross South must pay for court cost of this action
H

Kenny Ross South must pay for of my Health was sick of this mental .1 do not
know what happened and why General to do this to me and hurt me and family

Kenny Ross South very hard time for me during | was worked for them
sometime | am looking for car . | was asked for a front Driver “ the man had a
Case 2:19-cv-00986-CB Document 3 Filed 08/16/19 Page 3 of 10

Little long bear “ He was a service driver .He did not want to show where
was he parking the costumer car at during | could not to find the car in
the Work Order . He always got mad and crushing on me when | was
asked him.

J
Kenny Ross Ford South had problem pay labor hours employees salary. |
saw many other employees complained every day in the office

K
Kenny ross ford South does not pay corrected the salary . The clerk got
this Work Order pay for other Work Order . Then other Work Order did
not match with pay labor time.

L
| had very hard time to do my job during | worked for Kenny Ross ford
south , my healthy lost every day and feel illness . by my salary did not
pay and all conversation to tell them of labor time . they forget or will do
and never come to fix for long time . But the problem still .
Case 2:19-cv-00986-CB Document 3 Filed 08/16/19 Page 4 of 10

Worked hours and paid by Kenny Ross ford South.

HONG M NGUYEN work ID # 85085

Date Start work end work total Lunch __— Daily Worked
Thursday 6/6/2019 7:15AM through 6:05 PM 11:55 Hours 30° 10:25 Hours
Friday 6/7/2019 7:15 AM - 5:15 PM 10 Hrs. 30’ 9:30 Hrs.
Saturday 6/8/2019 7:35AM_ - 12:00 PM 4:25 Hrs. 0 4:25 Hrs.
Total Hours : 25:20 Hours 1 Hours 24.20 Hours

KENNY ROSS ONLY PAY 5:20 HOURS ON JUNE 14"4,2019

Monday 6/10/2019 7:20 AM - 7:15 PM 11:55 Hrs. 30’ 11:25 Hrs.
Tuesday 6/11/2019 7:20AM  - 6:55 PM 11:35 Hrs. 30’ 11:05 Hrs.
Wednesday 6/12/2019 7:15AM - 6:35 PM 11:20 Hrs. 30’ 10:50 Hrs.
Thursday 6/13/2019 7:25AM_ - 5:35 PM 10:10 Hrs. 30’ 9:40 Hrs.
Friday 6/14/2019 7:10AM - 5:15 PM 10:05 Hrs. 30’ 9:35 Hrs.
Saturday 6/15/2019 7:35AM_~ - 11:35 AM 4 Hrs. 0 4 Hrs.
Total : 59:05 Hours 2:30 Hours 56.35 Hrs.
Monday 6/17/2019 7:20AM - 7:05 PM 11:45 Hrs. 30’) 3 =11:15 Hrs.
Tuesday 6/18/2019 7:25 AM - 7:10 PM 11:45 Hrs. 30’ 11:15 Hrs.
Wednesday 6/19/2019 7:20AM - 6:45 PM 11:25 Hrs. 30’ 10:55 Hrs.
Thursday 6/20/2019 7:20 AM - 5:15 PM 9:50 Hours 30’ 9:20 Hrs.
Friday 6/21/2019 7:20AM - 5:10 PM 9:50 Hrs. 30’ 9:20 Hrs
Saturday 6/22/2019 7:35 AM. - 11:40 AM 4:05 Hrs. 0 4:05 Hrs.

Total : 56.35Hrs + 58:40 Hrs. 112.45 Hours (2weeks get paid) 59:40 Hours 2:30 Hrs. 56.10Hrs

KENNY ROSS ONLY PAID 54 HOURS ON 6/28/2019.
Case 2:19-cv-00986-CB Document 3 Filed 08/16/19 Page 5 of 10

Date Start work end work total lunch _ Daily work
Monday 6/24/2019 7:20 AM 7:15PM 11:55Hours 30’ 11:25 Hours
Tuesday 6/25/2019 7:20 AM 7:05 PM 11:45 Hrs. 30’ 11:15 Hours

Wednesday 6/26/2019 7:15AM 6:55 PM 11:40 Hrs. 30’ 11:10 Hrs.

Thursday 6/27/2019 7:25AM 5:25 PM 10 Hrs. 30’ 9:30 Hours
Friday 6/28/2019 7:20 AM 5:05 PM 9:45 30’ 9:15 Hours
Saturday 6/29/2019 7:35 AM 11:50 AM 4:15Hrs. 0’ 4:15 Hours
Total : first week 58:20 hours 2:30Hrs. 56:50 Hours
Monday 7/1/2019 7:20 AM 6:50 PM 11:30 Hours 30’ 11:00 Hours
Tuesday 7/2/2019 7:15 AM 6:15 PM 11:00 Hours 30’ 10:30 Hours
Wednesday 7/3/2019 7:20 AM 4:45 PM 9:25 Hours 30’ 8:55 Hours
Friday 7/5/2019 7:35 AM 5:25 PM 7:50 Hours 30’ 7:20 hours
Saturday 7/6/2019 7:40 AM 11:05AM 3:25Hours 0 3:25 Hours
Total : 41:10 hours + 56:50 Hours = 97:6 Hours 43:10 Hrs. 2 Hrs. 41:10 Hrs.

KENNY ROSS ONLY PAID 47 HOURS + 8 Hrs. Holiday ,paid on 7/12/2019.
Case 2:19-cv-00986-CB Document 3 Filed 08/16/19 Page 6 of 10

Date Start work end work total Lunch Daily work Hours
Monday 7/8/2019 7:20 AM 6:55 PM 11:35 Hours 30’ 11:05 Hours
Tuesday 7/9/2019 7:30 AM 6;35 PM 11:05 Hours 30’ 10:35 Hours
Wednesday 7/10/2019 7:35 AM 5:45 PM 10:10 Hours 30’ 9:40 Hours
Thursday 7/11/2019 7:35AM 5:05 PM 9:30 Hours 30’ 9:00 Hours
Friday 7/12/2019 7:35 AM 5:00 PM 9:25 Hours 30’ 8:55 Hours
Saturday 7/13/2019 7:40AM 11:10 3.30 Hours Q’ 3.3 Hours
Total: First week 55:15 Hours 2:30 Hours 52:45 Hours
Monday 7/15/2019 7:20 AM 2:05 PM 6:45 Hours 0’ 6:45 Hours

Tech School (3:30 Hours) 4:00 PM_ through 7:30 PM

Tuesday 7/16/2019 7:20AM 6:30PM 11:10 Hours 30’ 10:40 Hours

Wednesday 7/17/2019 7:30 AM 2:00 PM 6:30 Hours 0’ 6:30 Hours
Tech School (3:30 Hours ) 4:00 PM_ through 7:30 PM

Thursday 7/18/2019 7:25AM 5:05PM 9:30 Hours 30’ 9:00 Hours

Friday 7/19/2019 7:20AM 5:00 PM 9.40 Hours 30’ 9:10 Hours

Saturday 7/20/2019 7:35AM 11:00 PM 3:25 Hours 0’ 3:25 Hours

Total: 45.30 Hours +52:45 Hours =98:15 Hours | 47: Hours 1:30 Hrs. 45:30 Hours

Kenny Ross only paid 40.10 hours on 7/26/2019.
Case 2:19-cv-00986-CB Document 3 Filed 08/16/19 Page 7 of 10

Iv
Date Start work end Work total Lunch Daily work Hours
Monday 7/22/2019 7:30 AM 6:55 PM 11:25 Hours 30’ 10:55 Hours
Tuesday 7/23/2019 7:35AM 6:25 PM 10:50 Hours 30’ 10:20 Hours
Wednesday 7/24/2019 7:40AM _ 5:05 PM 9:25 Hours 30’ 8:55 Hours
Thursday 7/25/2019 7:35AM 5:00PM 9:25 Hours 30’ 8:55 Hours
Friday 7/26/2019 7:40AM = 5:00 PM 9:20 Hours 30’ 8:50 Hours
Saturday 7/27/2019 8:00 AM 11:15AM 3:15Hours 0’ 3:15 Hours
Total : First week 53:40 Hours 2:30 Hours 51:10 Hours
Monday 7/29/2019 7:35 AM 12:45 PM 6.1 Hours Q’ 6.1 Hours

Total 6.1 Hours + 51:10 hours = 57:20 hours
KENNY ROSS ONLY PAY ABOUT 25 HOURS ON FRIDAY 8/9/2019
A
| had worked total : 24:20 Hrs. + 112:45 Hrs. + 97:60 Hrs. + 98:15 Hrs. + 57:20 hrs. = 390:20 Hrs
But KENNY ROSS FORD SOUTH ONLY PAID ME 174:05 HOURS
390:20 Hours — 174:05 Hours = 216:15 Hours KENNY ROSS FORD SOUTH NOT PAY
B

Even that the last paycheck from 7/22/2019 through 7/29/2019 | only get pay 625.00 dollars
before tax.. they adding total hours wrong and pay less hour labor.

C

This is all work order that KENNY ROSS FORD SOUTH did not pay and forgot even. | was
complained for longtime. Total 12 Work Order ,and They are: (Work Order)
1- WO 376051, 2- WO 376020 of Use car Department,
3- WO376156 replace a gear tone of Van TRASIT,
4- WO 376211 Oil change and filter and replace brake
Case 2:19-cv-00986-CB Document 3 Filed 08/16/19 Page 8 of 10

V
5- WO 376213 replace 4wheel brake pads and 4 rotor and caliper only paid 0.5 hour

6- WO 376672 replace pass side door window motor and door switch ,oil change

rotation 4 tire, replace right rear control arm and 2 wiper blade only pay 3.9 hrs.

7- WO 376631 replace under hood shield

8- WO 376242 car on a tow Diagnostic, and replace starter ,replace 6 sparkplug

replace ignition coil, paid 2.0 hour

9- WO 3769996 car over heat . Diagnostic ,replace a fan relay system , thermostat

and gasket ,cooling flush .

10- WO 376483 Ford Van Transit. Van come for complaint engine over heat ,front

brake noise, Tail light and turn signal light not work , fuel door can not close, glove box
cannot close and transmission slip when drive .and oil change and filter and 4 tires rotation.

Replace a fan radiator system , replace thermostat and gasket.
Replace rear stop brake light unit.

Replace fuel cylinder door lock.

Replace front brake pads

Replace right front tail light bulb

Replace right front turn signal light bulb

Oil change and filter and rotation of 4 tires

Cooling flush . .

Transmission service and change transmission filter and gasket.

All work of above .Kenny ross ford only pay 1 hour on 7/26/2019

And they pay 2 hours for this work order 376483 from work order 376672 on 7/26/2019 .
because WO 376672 was close and did not pay | was complained before.

11- WO 377194 missing pay
12- WO 377406 missing pay
D

These are Work Order Kenny Ross ford south pay a part of , and other part missing pay

1- 6/10/19 WO 375719 replace 4 tires and balance only pay 0.8 hours

2- 6/11/19 WO 375665 R/R clutch automatic transmission and Diagnostic only paid 4.5h
3- 6/12/19 WO375589 replace fuel pump rusty Van and Diagnostic only paid 3.4 Hours
4- WO 375687 replace engine module , starter and diagnostic only paid 0.9 hours

5=WO 375819 replace water pump, cooling flush thermostat and gasket only pay 2.1hou-
Case 2:19-cv-00986-CB Document 3 Filed 08/16/19 Page 9 of 10

Vi
6- 6/13/2019 WO 375750 did not pay

7- 6/18/2019 WO 375891 replace start ,TCM ( transmission control module) and
Diagnostic only paid 1.0 hour

8- WO 375993 replace o ting rotation of 4 tires only pay 0.3 hour

9- WO 376027 replace outer and inner tire rod ,alignment, replace front brake and ,Did
not pay alignment and front brake

10- 6/20/2019 WO 374595 not pay

11- WO 376131 oil change 4tires rotate vehicle check right front control arm , alignment
(not pay alignment ) only pay 2.6 hours

12- 6/21/2019 WO 376135 pay the work 0.6 and Diagnostic 0.3 hour

13- 6/25/2019 WO 376192 diagnostic and replace right front shaft paid 1.4 hour

14- WO 376315 pay nothing

15- WO 376327 oil leaking, smell bad ( replace valve cover gasket ,tune air inside of car
and oil paid only 1.2 hour

16- WO 376348 replace washer motor and diagnostic paid only 1.0 hour

17- 6/26/2019 WO 376297 diagnostic replace 2 line of transmission rusty, oi change and
rotate 4 tires replace a cover transmission deep stick only paid 0.6+0.6+1.2 hour

18- WO 376335 the work 0.6 and EVAP diagnostic R/R?

19- 6/28/2019 WO 376406 pay nothing

20- 6/29/2019 WO 376280 gasket rock paid 1.9

21-7/1/2019 WO 376280 pay nothing, WO 376506 pay nothing, WO 376519 the work
0.6hour, WO 376521 the work 0.6 hour, WO 376531 the work 0.6 hour. WO
376541the work 0.6 hour ( all day long in Monday 7/1/2019)

22- 7/5/2019 WO 376498 paid 4.6 hour then took back4.6 hours 7/10/19 put back 4.0
hours

23- 7/9/19 WO 376675 paid 0.3 hour, WO 376787 paid 0.3 , WO 376763 paid 0.3 battery

24- WO 376668 complaint engine over heat, Replace fan relay system ,replace
thermostat gasket ,cooling flush , diagnostic only pay 4.1 hours

25- 7/10/2019 WO 376272 replace under hood shield paid only 0.3 hour

26- 7/12/2019 WO 376742 replace windshield motor and blade only pay 0.8+0.2 =1.0h

27- 7/15/2019 WO 377005 missing pay replace pass side right rear light assembly only
paid 1.9hs brake and 0.6 the work

28- 7/23/2019 WO 377224 oil change rotation 4 tires and inspection paid .3+.5=0.8 hrs.

29- 7/24/2019 WO 377194 did not pay

30- 7/25/2019 WO 377208 drive belt missing replace drive belt and drive attention and
replace rear tire rod and alignment only paid 0.9+0.6+0.6=2.1 hour

31- 7/26/2019 WO 377311 replace A/C clutch , Diagnostic vacuum and recharge paid
4.2hrs, did not pay A/C vacuum and recharge. ,

32- WO 377360 replace both side rear tire rod and alignment only pay .6+.6= 1.2 hour
Case 2:19-cv-00986-CB Document3 Filed 08/16/19 Page 10 of 10

vil
33- WO 377379 replace a battery only paid 0.3
34- WO 377406 did not pay
In this Court [ am prayer all complaint of above the Kenny Ross Ford South pay of the
following:
a- Pay for of the labor hours did not pay and owe me the labor over time labor did
not pay me.
b- Pay for all missing Work Order did not pay .
c- Pay for my health was illness of this action.
d- Pay for the time | sill looking for another job.
e- Pay for the missing income from other job transfer this job.
f- Pay for the warranty in this job in 40 hours pay in the week
g- Pay for my illness mental of mind during this happened
h- Pay for all cost of this action.
i- Pay for anything will find down of this action

Signature

LM gro ~

AHONG M NGUYEN4/12/b019

Z/12| tot4
